              Case 2:19-cv-01142-JCC Document 50 Filed 08/27/20 Page 1 of 2



                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    RHETT E. TAYLOR and LAURIE D.                       CASE NO. C19-1142-JCC
      TAYLOR,
10
                                                          MINUTE ORDER
11                           Plaintiffs,
             v.
12
      PNC BANK, NATIONAL ASSOCIATION,
13
                             Defendant.
14

15
            The following Minute Order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
            This matter comes before the Court on the parties’ stipulation regarding Plaintiffs’
18
     pending motion for attorney fees and Defendant’s anticipated motion to stay (Dkt. No. 49).
19
     Having thoroughly considered the motion and the relevant record and finding good cause, the
20
     Court hereby ORDERS that:
21
        1. The Clerk is DIRECTED to renote Plaintiffs’ motion for attorney fees (Dkt. No. 46) to
22
            September 18, 2020;
23
        2. Defendant’s response to the motion for attorney fees must be filed no later than
24
            September 14, 2020;
25
        3. Plaintiffs’ reply in support of their motion for attorney fees must be filed no later than
26


     MINUTE ORDER
     C19-1142-JCC
     PAGE - 1
             Case 2:19-cv-01142-JCC Document 50 Filed 08/27/20 Page 2 of 2




 1        September 18, 2020;

 2     4. Defendant’s anticipated motion to stay must be noted for September 18, 2020;

 3     5. Plaintiffs’ response to the motion to stay must be filed no later than September 14, 2020;

 4        and

 5     6. Defendant’s reply in support of its motion to stay must be filed no later than September

 6        18, 2020.

 7        DATED this 27th day of August 2020.

 8                                                       William M. McCool
                                                         Clerk of Court
 9
                                                         s/Tomas Hernandez
10
                                                         Deputy Clerk
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C19-1142-JCC
     PAGE - 2
